935 F.2d 269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis CHAPPELL, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-2073.
United States Court of Appeals, Sixth Circuit.
June 11, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Dennis Chappell appeals the district court's judgment affirming the Secretary's denial of social security disability benefits and supplemental security income.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


2
Chappell filed an application for social security disability benefits with the Secretary, alleging that he suffered from hypertension, diabetes and gout.  Chappell also filed a separate application seeking supplemental security income.  The administrative law judge (ALJ) determined that Chappell was not disabled because he retained the residual functional capacity to perform his past relevant work.  The Appeals Council affirmed the ALJ's determination.


3
Chappell then filed a complaint seeking judicial review of the Secretary's decision.  The magistrate determined that substantial evidence existed to support the Secretary's decision and recommended granting summary judgment for the defendant.  Over Chappell's objections, the district court adopted the magistrate's recommendation and dismissed the case.


4
Chappell has filed a timely appeal, claiming that the Secretary's decision is not supported by substantial evidence.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.    See Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on June 27, 1990, as adopted by the district court in its order filed on July 31, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.